



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Nwagwu, 2013 ONCA 347

DATE: 20130527

DOCKET: C55665

Doherty, Simmons and Rouleau JJ.A.

Her Majesty the Queen

Respondent

and

Chibuike Nwagwu

Appellant

Talman W. Rodocker, for the appellant

John Patton, for the respondent

Heard:  May 21, 2013

On appeal from the conviction entered by Justice R. Clark
    of the Superior Court of Justice, dated June 15, 2011 and the sentence imposed
    on June 29, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellants argument that the trial judge made unreasonable findings
    of fact really comes down to the claim that the trial judges finding that the
    appellant was not credible was based on factors and facets of the evidence that
    could not reasonably support the finding that the appellant was not credible.

[2]

We agree that some of the factors and evidence referred to by the trial
    judge would not, standing alone, justify the rejection of the appellants
    evidence.  However, the trial judge did not rely only on the factors challenged
    by the appellant and, indeed, described two of the five as not material to his
    ultimate rejection of the evidence.

[3]

The trial judges rejection of the appellants evidence was based on a
    myriad of factors identified by the trial judge.  Those factors, apart from the
    five referred to by the appellant, provided overwhelming grounds for rejecting
    the appellants evidence as totally incredible.  This ground of appeal fails.

[4]

With respect to the alleged misapprehension of the evidence, we agree
    with the Crown that any misapprehension related to peripheral matters that were
    not material to the outcome.  The fact is that the Crowns case was very strong
    and the appellants evidence verged on the incredible.  This argument cannot
    succeed.

[5]

With respect to the sentence, having regard to:

·

the need, in light of the aggravating factors, to impose a
    sentence significantly higher than the five-year minimum on the gun charges;

·

the need to impose a significant consecutive sentence on the
    charges involving breaches of the weapons prohibitions; and

·

the need to impose a consecutive sentence on the charges
    involving the assault on the police.

[6]

We see no error in the sentence imposed.

[7]

The appeal is dismissed.


